Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Status of claims 
	Claims 1 – 15 are rejected under 35 USC § 103.
Response to Arguments 
	The following is in response to the applicant’s remarks filed 01/10/2022.
	The applicant submits that the proposed amendments are not disclosed in the teachings of Yoo and Lee thus overcoming the previous rejection.
	The examiner is in agreement, and the previous rejection has been withdrawn. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo, US20150140404A1 and Lee, US20080292968A1, and Nam, US20160149184A1.

Regarding claim 1, Yoo teaches a method for manufacturing a separator (porous separator)[0056], comprising the steps of:
(S1) preparing a dispersion comprising inorganic particles (A) dispersed in a first solvent and a first binder polymer (B) dissolved in the first solvent (mixing inorganic particles in a second binder solution with a solvent)[0045][0046][0083;
(S2) preparing a binder polymer solution comprising a second binder polymer (C) dissolved in a second solvent (adding a first binder solution with a solvent into the first mixture solution of inorganic particles and binder)[0047][0030], and 
mixing the binder polymer solution with the dispersion wherein a ratio of (A+B)/C, which is the ratio of a combined weight of the inorganic particles (A) and the first binder polymer (B) in the dispersion to a weight of the second binder polymer (C) in the binder polymer (ratio of inorganic particles (A): first binder (C) = 4:1 – 140:1)[0038] (ratio of inorganic particles (A): second binder (B) = 10:1 – 200:1)[0039], 
thereby providing a slurry for forming a porous coating layer (creating a coating solution)[0047]]; and
(S3) applying the slurry for forming the porous coating layer to at least one surface of a porous polymer substrate (applying the coating solution to a porous substrate surface)[0048], 
followed by drying, to form a porous coating layer on the porous polymer substrate (drying the coated porous substrate [0048].
	Yoo does not teach mixing the binder polymer solution with the dispersion wherein a ratio of (A+B)/C in binder polymer solution is 1.5 - 8. The values of A, B, and C in the ratios cited above do not provide values from (A+B)/C in the range of 1.5 – 8 as the content of inorganic particles (A) is too high in relation to binder content. However, Yoo does teach an 
	Lee teaches a porous separator substrate [0006] with a coating layer comprises inorganic particles and binders [0009]. Further, the coating layer mixture is formed by mixing a first binder solution containing a first and second binder (S1) with inorganic particles (S2)[0013]. Further, Lee teaches the mixing ratio of these components to be first binder (B):second binder (C) = 20:80 – 80:20, inorganic particles (A): binders (B+C) 10:90 – 99:1 [0040]. These values when applied to the above formula (A+B)/C yield a range of 1.2 – 9 when A:B = 10:45 – 80:10. Finally, Lee teaches the mixing ratio to reduce degradation of the battery as well as providing sufficient adhesion strength [0040]. Then it would have been obvious to one skilled in the art before the filing date to combine the mixing ratio of Lee with the separator manufacturing method of Yoo to reduce degradation of the battery.
	Neither Yoo nor Lee teach forming slurry particles comprising the inorganic particles (A) and the first binder polymer (B) surrounding the inorganic particles (A), wherein the slurry particles have a particle size (D50) of 1 – 2.4 μm.
	Nam teaches a core shell structure (slurry particle) for use in a separator for a secondary battery [0003] wherein the separator comprises a first and second binder that are mixed with an inorganic particle [0041]. The first binder provides a shell for the inorganic particles creating a core and shell structure [0017][0040] having a diameter in the range of 0.01 to 2.0 μm (core diameter of 0.01 – 2 μm with a 50 nm shell)[0016]. Further, Nam teaches the resulting coating layer to provide separator having a high structural and thermal stability [0008][0026][0039][0050].


Regarding claim 2, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Lee teaches wherein the ratio of (A+B)/C is 2.3-4.3 (mixing ratios)[0040].

Regarding claim 3, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Yoo teaches wherein each of the first binder polymer (B) and the second binder polymer (C) is any one independently selected from the group consisting of polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethyl methacrylate, polyethylhexyl acrylate, polybutyl acrylate, polyacrylonitrile, polyvinyl pyrrolidone, polyvinyl acetate, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethyl pullulan, cyanoethylpolyvinyl alcohol, cyanoethyl cellulose, cyanoethyl sucrose, pullulan, carboxymethyl cellulose and combinations thereof (first binder (C) selected from acryl-based polymer, acetate-based polymer, PVDF-based copolymer or PVD-based copolymer, ethylene-vinyl acetate (EVA)-based polymer, polyvinyl butyral-based polymer)[0031] (second binder (B) selected from, modified polyacrylate-based copolymer, modified polyacrylic acid-based copolymer, polycarboxylic acid-based copolymer, a copolymer of polyacryl)[0033] .

Regarding claim 4, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Lee teaches wherein the first binder polymer comprises a cyano resin comprising a cyano (CN) group (at least one functional group selected from the group consisting of cyano and acrylate. Such a first binder polymer includes cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose)[0011].

Regarding claim 5, combined Yoo teaches the method for manufacturing a separator according to claim 4, 
Further, Lee teaches wherein a cyano resin further comprises a hydroxyl (OH) group (the first binder polymer containing together at least one functional group hydroxyl)[0011].

Regarding claim 6, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Yoo teaches wherein the first binder polymer (B) comprises any one selected from the group consisting of acrylonitrile, cyanoethyl pullulan, cyanoethylpolyvinyl alcohol, cyanoethyl cellulose, cyanoethyl sucrose and combinations thereof (second binder (B) selected from modified polyacrylate-based copolymer, modified polyacrylic acid-based copolymer)[0033]

Regarding claim 7, combined Yoo teaches the method for manufacturing a separator according to claim 1,


Regarding claim 8, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Lee teaches wherein a total content of the second binder polymer is 5-13 parts by weight based on 100 parts by weight of the binder polymer solution (mixing ratios)[0040].

Regarding claim 9, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Yoo teaches wherein the inorganic particles comprise any one selected from the group consisting of BaTiO3, Pb(ZrxTi1−x)O3(PZT, 0<x<1), Pb1−xLaxZr1−yTiyO3(PLZT, 0<x<1, 0<y<1), (1−x)Pb(Mg1/3Nb2/3)O3−xPbTiO3 PMN-PT, 0<x<1), hafnia (HfO2), SrTiO3, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiO2, AlOOH, TiO2, SiC and combinations thereof (The inorganic particles may include one or more selected from SnO2, Al2O3, CeO2, SiO2, TiO2, NiO, ZnO, MgO, ZrO2, Y2O3, and talc)[0026]

Regarding claim 10, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Yoo teaches wherein each of the first solvent and the second solvent comprises any one independently selected from the group consisting of acetone, tetrahydrofuran, methylene 

Regarding claim 11, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Lee teaches wherein the weight ratio of the weight of the inorganic particles: combined weight of the first binder polymer and the second binder polymer is 50:50-99:1 (mixing ratios)[0040].

Regarding claim 12, combined Yoo teaches the method for manufacturing a separator according to claim 1, 
Further, Lee teaches wherein the weight ratio of the first binder polymer content in the dispersion: the second binder polymer content in the binder polymer solution is 1:5-1:26 (mixing ratios)[0040].

Regarding claim 13, combined Yoo teaches a separator obtained by the method as defined in claim 1 (porous separator)[0056].

Regarding claim 14, combined Yoo teaches an electrochemical device comprising a cathode, an anode and a separator interposed between the cathode and the anode, wherein the separator is the separate as defined in claim 13 (porous separator)[0056](anode and cathode separated by the porous separator)[0059].

Regarding claim 15, combined Yoo teaches the electrochemical device according to claim 14, 
Further, Yoo teaches which is a lithium secondary battery (lithium secondary battery)[0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724            

/BRIAN R OHARA/Examiner, Art Unit 1724